          Case 2:19-cv-01252-JD Document 33 Filed 04/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HORIZON HOUSE, INC.,                                      CIVIL ACTION
                Plaintiff,

               v.

 EAST NORRITON TOWNSHIP,                                   NO. 19-1252
                Defendant.

                                          ORDER

       AND NOW, this 17th day of April, 2020, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (Document No. 24,

filed February 14, 2020), Plaintiff’s Memorandum of Law in Support of its Response to

Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint (Document No. 29, filed March

13, 2020), and the Reply Brief in Support of Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (Document No. 30, filed March 20, 2020), for the

reasons stated in the Memorandum dated April 17, 2020, IT IS ORDERED that Defendant’s

Motion to Dismiss Plaintiff’s Amended Complaint is GRANTED IN PART and DENIED IN

PART, as follows:

   1. That part of defendant’s Motion to Dismiss seeking dismissal of plaintiffs’ disparate

impact and disparate treatment claims in Counts I and II of the Amended Complaint is DENIED

WITHOUT PREJUDICE to defendant’s right to raise those issues after completion of

discovery by motion for summary judgment and/or at trial if warranted by the facts and

applicable law as set forth in the accompanying Memorandum dated April 17, 2020.

   2. That part of defendant’s Motion to Dismiss seeking dismissal of plaintiff’s claim for

denial of reasonable accommodation in Count III of the Amended Complaint is GRANTED and

all such claims are DISMISSED WITHOUT PREJUDICE to plaintiff’s right to file within
          Case 2:19-cv-01252-JD Document 33 Filed 04/20/20 Page 2 of 2




fourteen (14) days a second amended complaint asserting those claims if warranted by the facts

and applicable law as set forth in the accompanying Memorandum dated April 17, 2020.

       IT IS FURTHER ORDERED that, within twenty-one (21) days, the parties shall

provide the Court with a joint status report addressing the need for additional discovery before

defendant responds to plaintiff’s pending Motion for Preliminary Injunction and providing a

proposed schedule for all further proceedings. Upon receipt of the joint status report, the Court

will convene a conference by telephone to discuss the prospects of settlement and a schedule for

further proceedings.



                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                2
